DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 08, 2020 has been entered. Claims 1-18 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Villette (US 2010/0106104) in view of Fisher (US 2009/0234288).

Regarding claim 1, Villette teaches a needle (Figure 9) for intraligamentary anaesthesia (“an injection needle for intraligamentary anesthesia” [0031]), comprising: a tubular body (tubular body 1) with a proximal end (first end 2) and a distal end (second end 3), the tubular proximal opening (opening at first end 2) in the proximal end, a distal opening (opening at second end 3) in the distal end and a passage, extending through the tubular body, which connects the proximal and distal openings (Figure 2; [0031]), wherein the tubular body is formed in one piece (Figure 1) and an outer diameter of the tubular body is at no point greater than 0.30 mm (“The injection needles used in dental surgery for intraligamentary anesthesia are made from tubes having an outer diameter of 0.3 mm” [00034]), and wherein the distal end narrows in a longitudinal direction towards the distal end (Figure 1). 
Villette fails to explicitly teach the distal end is free of cutting edges. Fisher teaches a needle (needle 204) for intraligamentary anesthesia ([0051]) comprising a tubular body (Figure 4A-4B) and a distal end (tapered surface 210 between proximal needle portion 206 and distal needle portion 208) that narrows in a longitudinal direction towards the distal end and is free of cutting edges (Figures 4A-4B, wherein “cutting edges” has been interpreted as edges formed by bevels, such as the cutting edge 6 of Villette or the “cutting edge” of the proximal end of the needle of the instant application as detailed in paragraph [0013]. The distal end of needle 204 of Fisher has no bevels and therefor has no cutting edges). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal end of the needle of Villette to be free of cutting edges based on the teachings of Fisher to permit deep penetration of the needle into ligamentary tissue in order to deliver anesthetic and numb the tissue (Fisher [0051]). 

Regarding claim 9, modified Villette teaches the needle of claim 1. Modified Villette fails to explicitly teach the tubular body is rotationally symmetrical relative to a longitudinal axis of the tubular body or symmetrical in rotation relative to the longitudinal axis. Fisher teaches a needle (needle 204) for intraligamentary anaestheisa ([0051]) comprising a tubular body that is rotationally symmetrical relative to a longitudinal axis of the tubular body (Figure 4A-4B). Before the effective filing date of the claimed invention, it would have been obvious to one having 

Regarding claim 10, modified Villette teaches the needle of claim 1, wherein the proximal end is sharpened (Figure 9).

Regarding claim 11, modified Villette teaches the needle of claim 1, wherein an entire length of the tubular body, other than the distal end, has a constant outer diameter (Figure 1).

Regarding claim 12, modified Villette teaches the needle of claim 11, wherein the tubular body has no further openings in addition to the distal and proximal openings (Figures 1 and 9).

Regarding claim 13, modified Villette teaches the needle of claim 1, wherein the tubular body has no further openings in addition to the distal and proximal openings (Figures 1 and 9).

Regarding claim 15, modified Villette teaches a syringe comprising the needle according to claim 1 (“The needle comprises a tubular body 1 with a longitudinal axis A and two opposite ends 2, 3, one first end 2 of which is conformed in order to be connected to the product supply means, for example to a syringe” [0031]).

Claims 2-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Villette (US 2010/0106104) in view of Fisher (US 2009/0234288) as applied to claim 1 above, and further in view of Pauser et al. (USPN 8882502).

 spherically rounded (Figure 13; “Cannula A has a rounded free end” [Col 20, line 14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the distal end of the needle of Villette to be spherically rounded based on the teachings of Pauser to ensure that the needle is able to penetrate the gum with a low penetration force to allow for ease of use and relatively gentle treatment (Pauser [Col 21, line 35]).

Regarding claim 3, modified Villette teaches the needle of claim 2. Modified Villette fails to explicitly teach wherein the distal end is rounded with a radius which amounts to half the outer diameter of the tubular body. Pauser teaches a needle (Cannula A; Figure 13) for dental use comprising a tubular body having a distal end that is rounded (Figure 13; “Cannula A has a rounded free end” [Col 20, line 14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the distal end of the needle of Villette to be rounded based on the teachings of Pauser to ensure that the needle is able to penetrate the gum with a low penetration force to allow for ease of use and relatively gentle treatment (Pauser [Col 21, line 35]). Modified Villette in view of Pauser fails to explicitly teach the distal end is rounded with a radius which amounts to half the outer diameter of the tubular body. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radius that the distal end to amount to half the outer diameter of the tubular body (i.e. half of no greater than 0.30 mm) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not 

Regarding claim 4, modified Villette teaches the needle of claim 2, wherein an entire length of the tubular body, other than the distal end, has a constant outer diameter (Figure 1).

Regarding claim 5, modified Villette teaches the needle of claim 2, wherein the tubular body has no further openings in addition to the distal and proximal openings (Figures 1 and 9).

Regarding claim 6, modified Villette teaches the needle of claim 1. Modified Villette fails to explicitly teach the distal end is rounded with a radius of curvature which increases in the longitudinal direction towards the distal end. Pauser teaches a needle (Cannula A; Figure 13) for dental use comprising a tubular body having a distal end that is rounded with a radius of curvature which increases in the longitudinal direction towards the distal end (Figures 5, 6, and 13; “Cannula A has a rounded free end” [Col 20, line 14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the distal end of the needle of Villette to be spherically rounded with a radius of curvature which increases in the longitudinal direction towards the distal end based on the teachings of Pauser to ensure that the needle is able to penetrate the gum with a low penetration force to allow for ease of use and relatively gentle treatment (Pauser [Col 21, line 35]).

Regarding claim 7, modified Villette teaches the needle of claim 6, wherein an entire length of the tubular body, other than the distal end, has a constant outer diameter (Figure 1).


Regarding claim 18, modified Villette teaches the needle of claim 1. Modified Villette fails to explicitly teach the distal end is rounded. Pauser teaches a needle (Cannula A; Figure 13) for dental use comprising a tubular body having a distal end that is rounded (Figure 13; “Cannula A has a rounded free end” [Col 20, line 14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the distal end of the needle of Villette to be rounded based on the teachings of Pauser to ensure that the needle is able to penetrate the gum with a low penetration force to allow for ease of use and relatively gentle treatment (Pauser [Col 21, line 35]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Villette (US 2010/0106104) in view of Fisher (US 2009/0234288) as applied to claim 1 above, and further in view of Spector (US 2008/0097387).
Regarding claim 14, modified Villette teaches the needle of claim 1. Modified Villette fails to explicitly teach the tubular body consists of steel. Spector teaches a needle (needle 40) for intraligamentary anaesthesia ([0023]), wherein the tubular body of the needle consists of steel (“needle is made of sterile surgical stainless steel” [Claim 8]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tubular body of the needle of Villette to consist of steel based on the teachings of Spector to ensure that the needle is able to sterilized prior to use and has the necessary structural properties to be used for intraligamentary injection (Spector [Claim 8], [0023]) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Villette (US 2010/0106104) in view of Fisher (US 2009/0234288) as applied to claim 15 above, and further in view of Spector (US 2008/0097387).
Regarding claim 16, modified Villette teaches the syringe of claim 15. Modified Villette fails to explicitly teach the syringe is a cartridge syringe. Spector teaches a syringe (syringe 80) that is a cartridge syringe (syringe 80 with cartridge ampule 110), the syringe comprising a needle (needle 40) for intraligamentary anaesthesia ([0023]). Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the syringe of Villette to be a cartridge syringe based on the teachings of Spector to allow the practitioner to quickly and easily change irrigation solutions by simply changing the cartridge (Spector [0029]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Villette (US 2010/0106104) in view of Fisher (US 2009/0234288) as applied to claim 1 above, and further in view of Lazarof (US 2015/0018801).
Regarding claim 17, modified Villette teaches an anaesthesia method for numbing a tooth ([0008, 0034]), comprising: utilizing a syringe with the needle according to claim 1 (“The needle comprises a tubular body 1 with a longitudinal axis A and two opposite ends 2, 3, one first end 2 of which is conformed in order to be connected to the product supply means, for example to a syringe” [0031]), wherein the distal end of the tubular body of the needle points away from the syringe (Figure 9; [0031]); and applying an anaesthetic through the needle and via the distal end ([0009,0031]). Modified Villette fails to explicitly teach pushing a syringe with the needle according to claim 1 into a periodontal space between a gum and the tooth, thereby defining a pushed-in state, and applying an anaesthetic through the needle and via the distal end when the needle is in the pushed-in state. Lazarof teaches an anaesthesia method for numbing a tooth ([0007]), comprising: pushing a syringe (syringe 22) with a needle (elongated 

Alternatively, claims 1-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Villette (US 2010/0106104) in view of Fisher (US 2009/0234288) in further view of Pauser et al. (USPN 8882502).
Regarding claim 1, Villette teaches a needle (Figure 9) for intraligamentary anaesthesia (“an injection needle for intraligamentary anesthesia” [0031]), comprising: a tubular body (tubular body 1) with a proximal end (first end 2) and a distal end (second end 3), the tubular body including a proximal opening (opening at first end 2) in the proximal end, a distal opening (opening at second end 3) in the distal end and a passage, extending through the tubular body, which connects the proximal and distal openings (Figure 2; [0031]), wherein the tubular body is formed in one piece (Figure 1) and an outer diameter of the tubular body is at no point greater than 0.30 mm (“The injection needles used in dental surgery for intraligamentary anesthesia are made from tubes having an outer diameter of 0.3 mm” [00034]), and wherein the distal end narrows in a longitudinal direction towards the distal end (Figure 1). 
wherein “cutting edges” has been interpreted as edges formed by bevels, such as the cutting edge 6 of Villette or the “cutting edge” of the proximal end of the needle of the instant application as detailed in paragraph [0013]. The distal end of needle 204 of Fisher has no bevels and therefor has no cutting edges). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal end of the needle of Villette to be free of cutting edges based on the teachings of Fisher to permit deep penetration of the needle into ligamentary tissue in order to deliver anesthetic and numb the tissue (Fisher [0051]). 
Alternatively, if Villette as modified by Fisher is not found to teach that the transition between the distal-most end of the needle and the circumferential side-wall of the needle is free of cutting edges, Pauser further teaches a needle (Cannula A; Figure 13) for dental use comprising a tubular body having a distal end that is spherically rounded and therefore the transition between the distal-most end of the needle and the circumferential side-wall of the needle is free of cutting edges (Figure 13; “Cannula A has a rounded free end” [Col 20, line 14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the distal end of the needle of Villette such that the transition between the distal-most end of the needle and the circumferential side-wall of the needle is free of cutting edges based on the teachings of Pauser to ensure that the needle is able to penetrate the gum with a low penetration force to allow for ease of use and relatively gentle treatment (Pauser [Col 21, line 35]).

 spherically rounded (Figure 13; “Cannula A has a rounded free end” [Col 20, line 14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the distal end of the needle of Villette to be spherically rounded based on the teachings of Pauser to ensure that the needle is able to penetrate the gum with a low penetration force to allow for ease of use and relatively gentle treatment (Pauser [Col 21, line 35]).

Regarding claim 3, modified Villette teaches the needle of claim 2. Modified Villette fails to explicitly teach wherein the distal end is rounded with a radius which amounts to half the outer diameter of the tubular body. Pauser teaches a needle (Cannula A; Figure 13) for dental use comprising a tubular body having a distal end that is rounded (Figure 13; “Cannula A has a rounded free end” [Col 20, line 14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the distal end of the needle of Villette to be rounded based on the teachings of Pauser to ensure that the needle is able to penetrate the gum with a low penetration force to allow for ease of use and relatively gentle treatment (Pauser [Col 21, line 35]). Modified Villette in view of Pauser fails to explicitly teach the distal end is rounded with a radius which amounts to half the outer diameter of the tubular body. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radius that the distal end to amount to half the outer diameter of the tubular body (i.e. half of no greater than 0.30 mm) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not 

Regarding claim 4, modified Villette teaches the needle of claim 2, wherein an entire length of the tubular body, other than the distal end, has a constant outer diameter (Figure 1).

Regarding claim 5, modified Villette teaches the needle of claim 2, wherein the tubular body has no further openings in addition to the distal and proximal openings (Figures 1 and 9).

Regarding claim 6, modified Villette teaches the needle of claim 1. Modified Villette fails to explicitly teach the distal end is rounded with a radius of curvature which increases in the longitudinal direction towards the distal end. Pauser teaches a needle (Cannula A; Figure 13) for dental use comprising a tubular body having a distal end that is rounded with a radius of curvature which increases in the longitudinal direction towards the distal end (Figures 5, 6, and 13; “Cannula A has a rounded free end” [Col 20, line 14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the distal end of the needle of Villette to be spherically rounded with a radius of curvature which increases in the longitudinal direction towards the distal end based on the teachings of Pauser to ensure that the needle is able to penetrate the gum with a low penetration force to allow for ease of use and relatively gentle treatment (Pauser [Col 21, line 35]).

Regarding claim 7, modified Villette teaches the needle of claim 6, wherein an entire length of the tubular body, other than the distal end, has a constant outer diameter (Figure 1).


Regarding claim 9, modified Villette teaches the needle of claim 1. Modified Villette fails to explicitly teach the tubular body is rotationally symmetrical relative to a longitudinal axis of the tubular body or symmetrical in rotation relative to the longitudinal axis. Fisher teaches a needle (needle 204) for intraligamentary anaestheisa ([0051]) comprising a tubular body that is rotationally symmetrical relative to a longitudinal axis of the tubular body (Figure 4A-4B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle of Villette to have tubular body is rotationally symmetrical relative to a longitudinal axis of the tubular body based on the teachings of Fisher to provide a tapered distal end that permits deep penetration of the needle into ligamentary tissue in order to deliver anesthetic and numb the tissue (Fisher [0051]). 

Regarding claim 10, modified Villette teaches the needle of claim 1, wherein the proximal end is sharpened (Figure 9).

Regarding claim 11, modified Villette teaches the needle of claim 1, wherein an entire length of the tubular body, other than the distal end, has a constant outer diameter (Figure 1).

Regarding claim 12, modified Villette teaches the needle of claim 11, wherein the tubular body has no further openings in addition to the distal and proximal openings (Figures 1 and 9).

Regarding claim 13, modified Villette teaches the needle of claim 1, wherein the tubular body has no further openings in addition to the distal and proximal openings (Figures 1 and 9).

syringe comprising the needle according to claim 1 (“The needle comprises a tubular body 1 with a longitudinal axis A and two opposite ends 2, 3, one first end 2 of which is conformed in order to be connected to the product supply means, for example to a syringe” [0031]).

Regarding claim 18, modified Villette teaches the needle of claim 1. Modified Villette fails to explicitly teach the distal end is rounded. Pauser teaches a needle (Cannula A; Figure 13) for dental use comprising a tubular body having a distal end that is rounded (Figure 13; “Cannula A has a rounded free end” [Col 20, line 14]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the distal end of the needle of Villette to be rounded based on the teachings of Pauser to ensure that the needle is able to penetrate the gum with a low penetration force to allow for ease of use and relatively gentle treatment (Pauser [Col 21, line 35]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Villette (US 2010/0106104) in view of Fisher (US 2009/0234288) in further view of Pauser et al. (USPN 8882502) as applied to claim 1 above, and further in view of Spector (US 2008/0097387).
Regarding claim 14, modified Villette teaches the needle of claim 1. Modified Villette fails to explicitly teach the tubular body consists of steel. Spector teaches a needle (needle 40) for intraligamentary anaesthesia ([0023]), wherein the tubular body of the needle consists of steel (“needle is made of sterile surgical stainless steel” [Claim 8]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the tubular body of the needle of Villette to consist of steel based on the teachings of Spector to ensure that the needle is able to sterilized prior to use and has the necessary structural properties to be used for intraligamentary injection (Spector [Claim 8], [0023]) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Villette (US 2010/0106104) in view of Fisher (US 2009/0234288) in further view of Pauser et al. (USPN 8882502) as applied to claim 15 above, and further in view of Spector (US 2008/0097387).
Regarding claim 16, modified Villette teaches the syringe of claim 15. Modified Villette fails to explicitly teach the syringe is a cartridge syringe. Spector teaches a syringe (syringe 80) that is a cartridge syringe (syringe 80 with cartridge ampule 110), the syringe comprising a needle (needle 40) for intraligamentary anaesthesia ([0023]). Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the syringe of Villette to be a cartridge syringe based on the teachings of Spector to allow the practitioner to quickly and easily change irrigation solutions by simply changing the cartridge (Spector [0029]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Villette (US 2010/0106104) in view of Fisher (US 2009/0234288) in further view of Pauser et al. (USPN 8882502) as applied to claim 1 above, and further in view of Lazarof (US 2015/0018801).
Regarding claim 17, modified Villette teaches an anaesthesia method for numbing a tooth ([0008, 0034]), comprising: utilizing a syringe with the needle according to claim 1 (“The needle comprises a tubular body 1 with a longitudinal axis A and two opposite ends 2, 3, one first end 2 of which is conformed in order to be connected to the product supply means, for example to a syringe” [0031]), wherein the distal end of the tubular body of the needle points away from the syringe (Figure 9; [0031]); and applying an anaesthetic through the needle and via the distal end ([0009,0031]). Modified Villette fails to explicitly teach pushing a syringe with the needle according to claim 1 into a periodontal space between a gum and the tooth, thereby defining a pushed-in state, and applying an anaesthetic through the needle and via the distal end when the needle is in the pushed-in state. Lazarof teaches an anaesthesia method for numbing a tooth ([0007]), comprising: pushing a syringe (syringe 22) with a needle (elongated .

Response to Arguments
Applicant's arguments filed December 08, 2020 have been fully considered but they are not persuasive. 
Regarding the argument that Fisher (US 2009/0234288) fails to disclose a needle having a distal end that is free of cutting edges, the examiner respectfully disagrees. The claim limitation “free of cutting edges” has been interpreted as the distal end of the needle does not have any edges formed by bevels. The Remarks, page 6 state “it is clarified that the ‘free of cutting edges’ feature refers to the elimination of edges that would harm the patient’s tissues when the tip of the needle is pushed into the periodontal space” and references Page 5, lines 17-25 of the application. However, this portion of the speciation states, “in order to prevent tissue damage as far as possible…the distal end 4 is rounded”, and does not refer to the distal end being “free of cutting edges”. The specification refers to a “cutting edge” only in reference to the proximal end of the needle on Page 3, lines 7-9: “The proximal end can preferably be ground so as to be pointed and/or such that it has at least one cutting edge, with the result that 
Regarding the argument that Fisher fails to disclose the limitation of “the distal end narrows in a longitudinal direction towards the distal end” (Remarks, Page 6), the examiner respectfully disagrees. It is first noted that Fisher was not relied upon for disclosing “a distal end of the needle…that narrows in a longitudinal direction”. As detailed above, Villette teaches a needle (Figure 9) having a distal end (second end 3) that narrows in a longitudinal direction towards the distal end (Figure 1). However, it is maintained that Fisher also discloses this limitation. The limitation “a distal end” is not limited to only the distal-most end 208, and can be properly interpreted to also encompass at least a portion of the tapered surface 210, which narrows in a longitudinal direction (Figure 4A). 
Regarding the argument that “Pauser would not be a viable basis for a modified ground of rejection” because of the larger dimensions of Pauser’s needle (Remarks, Page 7), the examiner respectfully disagrees. Pauser is directed to a needle for dental applications, and at . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783